Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8 – 13 and 15 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US Patent Application Publication 2018/0240041), hereinafter referred as Koch.

Regarding claim 15, Koch discloses a system for generating and optimizing an artificial intelligence model (Fig. 1 - 4), the system comprising: 
a data framework configured to receive input data and labels ([0040], input dataset; Fig. 5, operation 502 – 525, indicators are labels), perform data validation to generate a configuration file ([0049], Model tuning application 222 performs operations associated with selecting a hyperparameter configuration (generate a configuration file) for a model type where the hyperparameter configuration defines a value for each hyperparameter for the model type), split the data to generate split data for training and evaluation ([0040], input dataset is divided into a training dataset subset and a validation dataset subset); 
a deep framework configured to perform training and evaluation of the split data to determine an error level ([0005, 0073 - 0077, 0165 - 0171], execute the “train” action), and based on the error level, to perform an action, generate the artificial intelligence model based on the training, the evaluation and the tuning ([0073 – 0077], tune the model to minimize error) and serve the model for production (Fig. 6C, [0191 – 0192], after model final train/tune is completed, the model is served for production); and 
a tuning framework configured to perform the action, wherein the action comprises at least one of modifying the configuration file and tuning the artificial intelligence model automatically ([0185 – 0195]).

Regarding claim 16 (depends on claim 15), Koch discloses the system wherein the tuning framework is configured to automatically optimize one or more input features associated with the input data ([0178], updating/optimizing new set of data structure for next round tuning/training; also [0131], search method), automatically optimize hyper-parameters associated with the generated artificial intelligence model ([0177], updating/optimizing new set of hyper-parameters for next round tuning/training), and automatically generate an updated model based on optimized one or more input features and the optimize hyper-parameters ([0179, 0073 – 0077]).

Regarding claim 17 (depends on claim 16), Koch discloses the system wherein the tuner framework automatically optimizes the one or more input features by application of a genetic algorithm to optimize combinations of the one or more input features, and generates a list of the optimize input features ([0131], “Genetic Algorithm (GA)”).

Regarding claim 18 (depends on claim 16), Koch discloses the system wherein the tuner framework automatically optimizes the the hyper-parameters by application of at least one of a Bayesian and random algorithm to optimize based on the hyper-parameters ([0131], “Bayesian”).

Regarding claim 19 (depends on claim 16), Koch discloses the system wherein the tuner framework performs the automatically optimizing the one or more input features in a first iterative loop until a first prescribed number of iterations has been met (Fig. 6B, 628 – 652 – 654 – 628; loop iteration through each session until maximum session number is met), and the tuner framework performs the automatically optimizing the hyper-parameters and the automatically generating the updated model in a second iterative loop until a second prescribed number of iterations has been met (Fig. 6B, 634 – 640 – 644 – 648; loop iteration through each configuration until maximum configuration number is met).

Regarding claim 20 (depends on claim 19), Koch discloses the system wherein the tuner framework performs the first iterative loop and the second iterative loop iteratively until a third prescribed number of iterations has been met (Fig. 6B, 628 – 652 – 654 – 628, loop first iteration through each session, and 634 – 640 – 644 – 648, loop first iteration through each configuration until maximum session number times maximum configuration number is met).

Regarding claims 1 – 6, they are corresponding to claims 15 – 20, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 15 – 20.

Regarding claims 8 – 13, they are corresponding to claims 15 – 20, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 15 – 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Frank et al. (US patent Application Publication 2016/0306844), hereinafter referred as Frank, in further view of Lu et al. (China patent Application Publication CN 106203628), hereinafter referred as Lu.
.
Regarding claim 7 (depends on claim 1), Koch fails to explicitly disclose the method wherein the performing the training and the evaluation comprises execution of one or more feature functions based on a data type of the data, a density of the data, and an amount of the data.
However, in a similar field of endeavor Frank discloses a machine learning algorithm ([0151]). In addition, Frank discloses the method wherein the performing the training comprises execution of one or more feature functions based on a data type of the data, a density of the data, and an amount of the data ([0151], training algorithm depending on the characteristics of the training data (e.g., its dimensionality or the number of samples), and/or the type of value used as labels (e.g., a discrete value, a real value, or a multidimensional value)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koch, and the performing the training and the evaluation comprises execution of one or more feature functions based on a data type of the data, and an amount of the data. The motivation for doing this is that the training can be more effective by considering training data effect so that the application of Koch can be extended.
However, Koch in view of Frank fails to explicitly disclose the method wherein the execution of one or more feature functions based on a density of the data.
However, in a similar field of endeavor Lu discloses a machine learning algorithm (Fig. 1). In addition, Lu discloses the method wherein execution of one or more feature functions based on a density of the data (page 4, “obtaining the training data with the probability density expression of the test data, to the probability density ratio establishing Gaussian model”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koch in view of Frank, and execution of one or more feature functions based on a density of the data. The motivation for doing this is that the training can be more effective by considering training data effect so that the application of Koch can be extended.

Regarding claim 14, it is corresponding to claim 7, thus, it is rejected for the reasons set forth above in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668